Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 13, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00909-CV



                      IN RE BRENT K. BERSIN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-61780

                        MEMORANDUM OPINION

      On October 18, 2013, relator Brent K. Bersin filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Larry
Weiman, presiding judge of the 80th District Court of Harris County, to set aside
his October 17, 2013 order denying his motion to quash and for protective order
concerning trial subpoena.
      Relator has not established his entitlement to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                        2